DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I, Species A1, Subspecies B1 directed towards claims 1-5, 7-13, and 16-19 in the reply filed on 03/17/2022 is acknowledged. Applicant has cancelled claim 20. Claims 6 and 14-15 are withdrawn as being drawn to non-elected species/subspecies and claims 1-5, 7-13, and 16-19 are examined herein. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2020 has been considered by the examiner.  

Claim Objections
Claims 1-3, 7-8, 11-12, and 17-19 are objected to because of the following informalities: 
Claim 1, line 3: please amend to recite “contacting [[a]]the single-stranded nucleic acid inserted in [[a]]the nanopore sensor or reader” as the single-stranded nucleic acid and nanopore were recited in the preamble. 
Claim 1, line 6: please amend to recite “the single-stranded nucleic acid
Claims 2-3: please amend to recite “the single-stranded nucleic acid”. 
Claim 7, lines 2-3 and 5: please amend to recite “the SSBs or the RPAs” similar to how it’s recited in claim 9.
Claim 8, lines 1-2: please amend to recite “the SSBs or the RPAs” similar to how it’s recited in claim 9. Also amend to recite “the single-stranded nucleic acid”.
Claim 11, line 1: please amend to recite “the SSBs or the RPAs”.
Claim 12, lines 1-2: please amend to recite “the SSBs or the RPAs” similar to how it’s recited in claim 9. Also amend to recite “the single-stranded nucleic acid”.
Claim 17, line 2: please amend to recite “the SSBs or the RPAs”.
Claim 17, lines 2 and 5: please amend to recite “[[a]]the first region” as a “first region” has been previously recited in claim 1. 
Claim 18, line 2: please amend to recite “when the translation is electrophoretically induced” as the “translation” step has been previously recited. 
Claim 19, line 3: please amend to recite “contacting [[a]]the single-stranded nucleic acid inserted in [[a]]the nanopore sensor or reader” as the single-stranded nucleic acid and nanopore were recited in the preamble. 
Claim 19, line 4: please amend to recite “[[the]]a cis and a trans side[[s]]”
Claim 19, lines 6 and 8: please amend to recite “the SSBs or the RPAs”. 
Claim 19, lines 7 and 8: please amend to recite “the single-stranded nucleic acid”. 
Note: although the limitations above may lack explicit antecedent basis, the limitations are not indefinite as the scope is reasonably ascertainable by those skilled in the art. See MPEP 2173.05(e). Appropriate correction is required.
Drawings
The drawings are objected to because Figs. 1A, 1B, 2, 3A, and 3B contain text that is not readable. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the region” in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the region” is the same region as “the first region” and thus the scope of the claim is unclear. 
Claim 10 recites the terms “high temperature”, “low temperature”, “high pH”, “low pH”, “high salt concentration”, and “high chemical concentration”. The terms “high” and “low” are relative terms which renders the claim indefinite. The terms “high” and “low” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Note: claim 12 is not rejected because the scope of the “high salt concentration” is defined in the claim. 
Claim 12 recites the broad range/limitation of the salt concentration being “> 0.3M”, and then the claim also recites a narrower range/limitation of “>0.5M, > 1 M, >1.5M, >2M, >2.5M, >3M, >3.5M, >4M, >4.5M, >5M, >5.5M or >6M” which is a narrower range than the range of “>0.3M”. A broad range or limitation together with a Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1-5, 7-12, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Moysey et al. (US 20150065354 A1).
Regarding claim 1, Moysey discloses a method for translocating a single-stranded nucleic acid through a nanopore sensor or reader (characterizing a polynucleotide as it translocates through a nanopore [abstract; Para. 0021]) comprising:
contacting a single-stranded nucleic acid inserted in the nanopores sensor or reader with single-stranded binding proteins (SSBs) or replication protein A (RPAs) under binding conditions, thereby generating single-stranded nucleic acid with SSBs or RPAs bound to a first region of the single-stranded nucleic acid outside of the nanopore sensor or reader (a ssDNA is added to the cis side of a bilayer nanopore wherein helicase is added under such that the helicase binds to the DNA at a “first region” and controls the translocation of the ssDNA through the nanopore [Para. 0021; Fig. 1]; and
electrophoretically inducing translocation of a second region of the single-stranded nucleic acid not bound by the SSBs or the RPAs through the nanopore sensor or reader (the DNA is pulled through the pore under the force of the applied potential until the helicase, bound to the DNA, contacts the top of the pore preventing further uncontrolled DNA translocation. The helicase movement along the DNA then facilitates the controlled translocation of the threaded DNA through the pore with the applied electric field wherein the region being measured in the nanopore sensor is the “second region” [Para. 0021; Fig. 1]). 
Regarding claims 2-3, Moysey discloses wherein the single-stranded nucleic acid is DNA or RNA ([Paras. 10021, 0051, 0171]).
Regarding claims 4-5, Moysey discloses wherein the nanopores sensor or reader is a biological nanopore sensor or reader (the nanopore is a transmembrane nanopore comprising a barrel pore such as alpha-hemolysin, MspA, or OmpF [Paras. 0073-0077; Fig. 1]).
Regarding claim 7, Moysey further discloses wherein the translocation through the nanopore sensor or reader of the region of the single-stranded nucleic acid not bound by SSBs or RPAs and having SSBs or RPAs bound to the first region is slower relative to the translocation through the nanopore sensor or reader of the region of the single-stranded nucleic acid not bound by SSBs or RPAs and without SSBs or RPAs bound to the first region (the DNA is pulled through the pore under the force of the applied potential until the helicase, bound to the DNA, contacts the top of the pore preventing further uncontrolled DNA translocation. The helicase movement along the DNA then facilitates the controlled translocation of the threaded DNA through the pore with the applied electric field; the “controlled” translocation when helicase is bonded and contacts the pore is slower than the “uncontrolled” translocation where helicase is not bonded and in contact with the pore [Para. 0021]). 
Regarding claim 8, Moysey further discloses wherein SSBs or RPAs are contacted with single-stranded nucleic acid at a concentration of SSBs or RPAs to single-stranded nucleic acid of greater than or equal to 10:1 (the final concentration of DNA was 0.6 nM while the helicase enzyme is 0.1 μM which is a 166:1 concentration ratio [Para. 0172]). Furthermore, differences in concentration or temperature will not 
Regarding claim 9, Moysey further discloses wherein the SSBs or the RPAs are from an extremophile (the helicase SSB is preferably one of the helicases shown in Table 4 including helicase from Haloferax volcanii [Para. 0116]). 
Regarding claim 10, Moysey further discloses wherein conditions comprise high temperature, low temperature, high pH, low pH, high salt concentration, high chemical concentration or combinations thereof (the helicase is capable of functioning at high salt concentrations including salt concentrations in excess of 100 mM including, for example, salt concentrations in excess of 2M [Paras. 0005, 0040, 0148; Fig. 5]).
Regarding claim 11, Moysey further discloses wherein the SSBs or RPAs are from an extremophile that is a halophile (the helicase SSB is preferably one of the helicases shown in Table 4 including helicase from Haloferax volcanii [Para. 0116]).
Regarding claim 12
Regarding claim 16, Moysey further discloses wherein the method comprises a sequencing process to determine the sequence of the single-stranded nucleic acid or portion thereof (the current passing through the pore as the polynucleotide moves with respect to the pore is used to determine the sequence of the target polynucleotide [Paras. 0039, 0045]).
Regarding claim 17, Moysey further discloses wherein determining the sequence of the single-stranded nucleic acid or a portion thereof with SSBs or RPAs bound to a first region of the single-stranded nucleic acid increases the inter-nucleotide resolution relative to the inter-nucleotide resolution for determining the sequence of the single-stranded nucleic acid without SSBs or RPAs bound to a first region of the single-stranded nucleic acid (Moysey expressly teaches that the DNA is pulled through the pore under the force of the applied potential until the helicase, bound to the DNA, contacts the top of the pore preventing further uncontrolled DNA translocation. The helicase movement along the DNA then facilitates the controlled translocation of the threaded DNA through the pore with the applied electric field; the “controlled” translocation when helicase is bonded and contacts the pore is slower than the “uncontrolled” translocation where helicase is not bonded and in contact with the pore [Para. 0021]. The controlled translocation of the DNA through the nanopore inherently increases the inter-nucleotide resolution relative to the uncontrolled translation, although not expressly stated by Moysey. Products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. increased inter-nucleotide resolution), is necessarily present in the prior art material. The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive 
Regarding claim 18, Moysey further discloses wherein the single-stranded nucleic acid is linearized when translocation is electrophoretically induced (the ssDNA is linearized as it passes through the nanopore by the application of an applied potential [Paras. 0021-0022; Figs. 1A-1B]). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Moysey, as applied to claim 11 above, and further in view of Winter et al. (JA Winter, B Patoli, KA Bunting, DNA binding in high salt: analyzing the salt dependence of replication protein A3 from the halophile Haloferax volcanii, Archaea, ID 719092 (2012) 1-12).
Regarding claim 13
Moysey is silent, however, on the use of an RPA3 binding protein and thus fails to expressly teach wherein the RPAs are RPA3 of Haloferax volcanni, as required by instant claim 13. Moysey does disclose, however, wherein the DNA binding protein was selected due to the surprising ability to function at high salt concentrations which is advantageous for characterizing the polynucleotide and particularly for determining its sequence using a strand sequencing method [Para. 0005]. One skilled in the art would look to other binding proteins that bind to DNA that also function under high salt concentrations. 
Winter discloses the use of a binding protein that binds to DNA under high salt concentrations [title] wherein the RPA3 protein from the halophile Haloferax volcanii is able to bind to DNA even in salt concentrations up to 3M KCl [abstract; 4. Discussion, Para 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the helicase binding protein from Haloferax volcanni with the RPA3 binding protein from Haloferax volcanni because Winter teaches that such binding protein is able to bind DNA even in high salt concentrations up to 3 M [abstract; 4. Discussion, Para 4], which Moysey suggests is particularly advantageous for use in DNA sequencing methods [Para. 0005]. Furthermore, the simple substitution of one known for another (i.e., one binding protein for another binding protein) is likely to be obvious when predictable results are achieved (i.e., binding DNA in high salt concentrations) [MPEP § 2143(B)]. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moysey in view of Hibbs et al. (US 2008/0041733 A1).
Regarding claim 19, Moysey discloses a method for translocating a single-stranded nucleic acid 
contacting a single-stranded nucleic acid inserted in the nanopore sensor or reader with single-stranded binding proteins (SSBs) or replication protein A (RPAs) on the cis and trans sides of the nanopore sensor or reader under binding conditions, thereby generating single-stranded nucleic acid with SSBs or RPAs bound to a first region of the single-stranded nucleic acid on the cis side of the nanopore sensor or reader 
electrophoretically driving a third region of the single-stranded nucleic acid within the nanopore sensor or reader not bound by the SSBs or the RPAs 
Moysey is silent on the SSB/Helicase being present on the cis and trans side and thus fails to expressly teach SSBs or RPAs bound to a second region of the single-stranded nucleic acid on “the trans side” of the nanopore sensor or reader. Moysey does teach, however, wherein different SSBs/Helicases can be used as 3’-5’ or 5’-3’ helicases in order to induce forward or reverse motion relative to the applied electric field such that the direction of the DNA translocation through the nanopore is manipulated [Para. 0178; Fig. 4].
It would have been obvious to one having ordinary skill in the art to utilize 3’-5’ and 5’-3’ SSBs in either or both of the cis/trans chambers to control the direction of DNA translocation because Moysey teaches that the SSB/helicase can be used to direct forward or reverse translocation through the nanopore and one skilled in the art would understand that a forward helicase in the cis chamber paired with a reverse helicase in the trans chamber would provide additional control of the DNA as it translocates the nanopore [Paras. 0021, 0178; Figs. 1 and 4]. Furthermore, to incorporate duplicate SSBs (i.e., to include additional SSB/helicase in the trans chamber) instead of only the cis chamber would constitute a mere duplication of parts that would yield the predictable result controlling the translocation of DNA through the nanopore [Paras. 0021, 0178]. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced [MPEP § 2144.04(VI)(B)].
Although Moysey does disclose the forward and reverse translocation of DNA through the nanopore as discussed above [Para. 0178], Moysey is silent on translocating the DNA “back and forth” wherein the “third region” in the nanopore is translocated “multiple times”. 
Hibbs discloses a method for controlling the translocation of a polymer/DNA through a nanopore [abstract] wherein the polymer is translocated back and forth. Hibbs teaches that when the polymer moves back and forth a statistically predictable amount, signal processing techniques can be used to appropriately ascribe the measured values to expected locations along the polymer and such oscillations between two monomers allows the signal from each to be increased by averaging synchronously with the applied field [Para. 0039]. A benefit of this approach is that a higher amplitude AC current can be induced, thereby increasing the signal to noise ratio of the measurement [Para. 0039]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Moysey such that the translocation is oscillated back and forth by varying the applied electric field because Hibbs teaches that such oscillations allow for signal averaging from the multiple measurements wherein the signal to noise ratio is increased and thus a more accurate measurement can be made [Para. 0039]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Branton et al. (US 6,627,067 B1) disclose wherein a polymerase enzyme for controlling DNA translocation can be located in the cis and trans chamber. Moysey et al. (US 2014/0335512 A1) discloses substantially the same method as Moysey used in the rejection herein. Turner et al. (US 2013/0327644 A1) disclose the use of an protein to control the translocation of DNA through a nanopore wherein replicase protein A is identified as compound that binds single stranded DNA during replication to keep DNA unwound. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795